Él Juez Asociado Señor Audrey,
emitió la opinión del , tribunal.
La corporación-Asociación Industrial ■ Guayamesa Inc. fné denunciada por infracción de- la ley. de pesas y medidas y el juez; de la Corte Municipal de. Guayama citó al Presidente' de .-.la misma, .Francisco-Porrata Doria, para practicar la investigación que ordena el artículo ;á53 -del Código- de Enjui-*151d amiento Criminal para denuncias por delitos imputados a corporaciones. Compareció dicho presidente y se negó a con-testar ciertas preguntas que le fueron hechas y a suscribir la declaración que se le tomó alegando que incriminaban a la corporación. Entonces el juez ordenó el arresto de Porrata Doria, señaló día para que compareciera a mostrar causas por las cuales no debía ser castigado por desacato y en definitiva lo condenó a dos días de cárcel. Presentó entonces Porrata Doria solicitud de habeas corpus en la Corte de Distrito de Guayama para que lo pusiera en libertad alegando que su prisión es ilegal y en definitiva fué negada su petición, nega-tiva que motiva esta apelación. Prestó fianza para estar en libertad.
Para la resolución de este recurso bastará considerar y decidir conjuntamente los dos primeros motivos de error alegados por el apelante, que dicen así:
“1. La corte inferior erró al establecer en su opinión, como base de su sentencia, que el acusado no tenía razón al alegar en ,su demanda que cuando el Juez de la Corte Municipal de Guayama le sometió al interrogatorio que determinó el proceso de desacato en cuya virtud fué sentenciado, no actuaba como corte y sí como 'committing magistrate.”
“2. La corte inferior erró al establecer en su opinión, como base de- su sentencia, que la Corte Municipal de Guayama tenía juris-dicción sobre la materia para castigar al apelante por desacato.”
; ' ÍD1 fiscal de este 'tribunal está conforme en que existen ambos errores y solicita que revoquemos la sentencia apelada.
-Los artículos 453 al 460 ambos inclusives' del Código de Enjuiciamiento Criminal disponen el procedimiento en de-nuncias por delitos contra corporaciones, ordenando que el juez de paz (o el municipal donde no hubiere, juez de paz) requerirá a la corporación por su Presidente o cualquier otro jefe' de ella para que comparezcan a contestar los cargos hechos; que dicho funcionario judicial practicará una inves-tigación del hecho denunciado, en la misma forma que si se tratare de un individuo particular, hasta donde fueren apli-*152cables estos procedimientos; que después de oídas las pruebas certificará si existen o no causas suficientes para creer que la corporación es culpable del delito que se le imputa; que remitirá las declaraciones y la certificación al juez compe-tente; y que si en esa certificación se manifiesta que existe causa bastante para creer que la corporación es culpable del delito que se le imputa, el fiscal debe presentar acusación como si se tratare de un individuo particular.
Por esos preceptos se 've que el juez de paz o el municipal en su caso no actúa como tribunal sino solamente como in-vestigador o instructor (committing-magistrate), pues hecha su investigación debe desprenderse de ella, para que si hay causa bastante proceda el fiscal a presentar la correspon-diente acusación. Siendo esto así hay que llegar a la con-clusión de que esos jueces investigadores (committing - magistrates) no pueden castigar por desacato porque esta facultad ha sido concedida única y exclusivamente a los tribunales de justicia pues la sección 5560 de los Estatutos Revisados dice que la Corte Suprema, las cortes de distrito y cualquier tribunal análogo o semejante, debidamente esta-blecido en Puerto Rico son los que tienen facultad para castigar por desacato, resultando así que tal poder no ha sido conferido a los jueces cuando no actúan como tribunales sino como jueces investigadores o instructores. Con respecto a funcionarios isimilares encontramos en las notas al caso de Farnham v. Colman, 117 A.S.R. 957, lo siguiente:
“Comisionados y árbitros. — Con frecuencia las cortes designan personas o utilizan las ya designadas o nombradas por la ley con el fin de que tomen la prueba y de que a veces rindan un informe de sus conclusines sobre la misma, y en ese sentido ayudan al desem-peño de las funciones judiciales. Los testigos citados para que com-parezcan pueden negarse a hacerlo así, o después de comparecer pue-den negarse a declarar en absoluto, o aunque declaren acerca de ciertos extremos, pueden rehusar contestar alguna pregunta perti-nente que se les haga, y personas distintas a las citadas como testi-gos pueden negarse a obedecer alguna orden legal expedida por tal-comisionado o árbitro. Hay decisiones que sostienen que estos fun-*153cionarios pueden hacer que sus procesos y órdenes sean obedecidos mediante arresto y castigo por desacato. People v. Miller, 9 Misc. Rep. 1, 29 N. Y. Supp. 305; People v. Learned, 5 Hun. 626; Commonwealth v. Newton, 1 Grant Cas. 453. La mejor opinión, sin embargo, es que aun cuando los actos en cuestión equivalen a un desacato, no son desacatos cometidos contra el árbitro o comisionado, quienes actúan meramente como agentes de la corte o de la ley y en beneficio de ésta, sino que son desacatos cometidos contra la corte, y, por tanto, no pueden ser castigados por el comisionado o árbitro. Peabody v. Harmon, 3 Gray 113; Coburn v. Tucker, 21 Mo. 219; Bonesteel v. Lynde, 8 How, Pr. 226; In re Foodman, 9 Ohio Dec. 360; In re Remington, 7 Wis. 643; Haight v. Lucia, 36 Wis. 355; Stuart v. Allen, 45 Wis. 158. Cuando esas faltas se co-meten la corte puede castigar por desacato e imponer la pena co-rrespondiente si la persona arrestada es declarada culpable. In re Naldron, 10 Mont. 222, 25 Pac. 101; In re Seeley, 6 Abb. Pr. 217; La Fontaine v. Southern Underwriters Assn., 83 N. C. 132; Bradley F. Co. v. Taylor, 112 N. C. 141, 17 S. E. 69. En lo que a comisio-nados de las cortes de los Estados Unidos se refiere, su falta de au-toridad para castigar por desacato es demasiado conocida para que sea motivo de controversia. Ex parte Doll, Fed. Cas. No. 3968; In re Mason, 43 Fed. 510; Elting v. United States, 27 Ct. of Cl. 158; United States v. Beavers, 125 Fed. 778; In re Perkins, 100 Fed. 950.”
Además, en 13 Corpus Juris página 49, tratando de desacatos, se dice:
“Sin embargo, la facultad así conferida no se extenderá en modo alguno más allá de los términos mismos del estatuto que la confiere, y al ser otorgada, el ejercicio de la misma se hace a veces estar su-jeto a la revisión por parte de una corte superior. En lo que a comisionados y árbitros de las cortes atañe, se ha resuelto que tales funcionarios pueden castigar por desacato las desobediencias de sus órdenes, pero la mejor regla es que en ausencia de autoridad ex-presa, esos funcionarios no tienen tal facultad. Los jueces de quie-bra y los comisionados de los Estados Unidos tampoco tienen facultad para castigar por desacato, aunque un desacato cometido contra una corte federal es una ofensa contra los Estados Unidos y habiéndo-seles dado a los comisionados de los Estados Unidos las mismas fa-cultades e impuéstoseles los mismos deberes 'que tenían los comisio-nados de las cortes de circuito, un acusado de desacato puede ser arrestado, encarcelado o puesto bajo fianza por un comisionado de *154los Estados Unidos como si se tratara de un delito contra los Esta-dos Unidos.”
Es cierto que en las citas hechas no se ¡mencionan los jueces cuando actúan como investigadores y no como tribu-nales para la resolución de las cuestiones en que tienen jurisdicción concedida por la ley, pero nos parece que cuando hacen investigaciones tienen funciones similares a las de esas ¡otras personas y que la misma regla debe serles aplicable. Por consiguiente, los desacatos cometidos a un juez cuando actúa como instructor no puede castigarlos ese mismo juez como desacato a su corte.

Por lo expuesto la resolución declarando sin lugar la solicitud de habeas corpus debe ser revocada y dictarse otra decretando la libertad del peticionario.